Case 7:18-cr-00284-JSR Document 227 Filed 09/30/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~~ wen eran ee ee oe eee ee ee ee eee x
UNITED STATES OF AMERICA
; PRELIMINARY ORDER OF
-Ve- FORFEITURE AS TO SPECIFIC
: PROPERTY/
EDWIN GUERRIJER, MONEY JUDGMENT
a/k/a “Eddy F”, :
S4 18 Cr. 284 (JSR)
Defendant. :
wi ee ee x

WHEREAS, on or about January 14, 2020, EDWIN GUERRIER a/k/a “Eddy F,”
(the “Defendant”), among others, was charged in a one-count Superseding Indictment, 84 18 Cr.
284 (ISR) (the “Indictment”), with narcotics conspiracy, in violation of Title 21, United States
Code, Section 846 (Count One);
WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant to Title 21, United States Code,
Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of the offense and any and all property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of the offense, including but not limited
to a sum of money in United States currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Indictment;
WHEREAS, on or about March 22, 2018, the Government seized the following
property:
(i) $16,298.00 in U.S. Currency seized of which $15,000.00 located in various
locations Guerrier at 1113 Maggie Rd. Newburgh, NY and $1,298.00 of
which was seized from Edwin Guerrier ;

(ii) 2008 Mercedes Benz R 350, VIN 4JGCB65E18A076150;

(iit) $80,130.00 U.S. Currency seized from a 2016 Toyota Camry VIN:
ATIBFIFK7GU204637;

 
Case 7:18-cr-00284-JSR Document 227 Filed 09/30/20 Page 2 of 6

(iv) 2011 Mercedes Benz Sports Utility Vehicle bearing New York License
plate number: GFS3670 and Vin Number: WOCGG8HBXBF530100 (the
“Specific Property”)
(i through iii, collectively, the “Seized Property’’)

WHEREAS, on or about January 30, 2019 a Declaration of Administrative
Forfeiture was entered administratively forfeiting the Seized Property to the Government,

WHEREAS, on or about January 24, 2020, the Defendant pled guilty to Count One
of the Indictment and admitted the forfeiture allegation with respect to Count One of the
Indictment;

WHEREAS, the Government asserts that $450,000 in United States currency
represents property constituting, or derived from proceeds traceable to the commission of the
offense charged in Count One of the Indictment that the Defendant personally obtained;

WHEREAS, the Government seeks a money judgment in the amount of $450,000
in United States currency representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained of which the Defendant is jointly

and severally liable with co-defendants FERNANDO FERRER,EUGENE JOHNSON, TORREN
STUBBS, MAURICE MURPHY, and TAMIKA SWEAT, to the extent forfeiture money judgments are

entered against FERRER, JOHNSON, STUBBS, MURPHY, and SWEAT, in this case;

WHEREAS, the Government further seeks the forfeiture of all Defendant’s right,
title and interest in the Specific Property which constitutes property used or intended to be used to
facilitate the offense charged in Count One of the Indictment; and

WHEREAS, the Court finds that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Seized Property and Specific Property;

 
Case 7:18-cr-00284-JSR Document 227 Filed 09/30/20 Page 3 of 6

NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

1. As aresult of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $450,000 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained, shall be entered against the
Defendant of which the Defendant is jointly and severally liable with co-defendants FERNANDO
FERRER, EUGENE JOHNSON, TORREN STUBBS, MAURICE MURPHY, and TAMIKA SWEAT, to
the extent forfeiture money judgments are entered against FERRER, JOHNSON, STUBBS, MURPHY,

and SWEAT in this case.

2. As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853.

3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
Defendant, EDWIN GUERRIER, and shall be deemed part of the sentence of the Defendant, and
shall be included in the judgment of conviction therewith.

4, All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the defendant’s name and case number.

 
Case 7:18-cr-00284-JSR Document 227 Filed 09/30/20 Page 4 of 6

5, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32,2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(it) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier,

8. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (i1)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

 
Case 7:18-cr-00284-JSR Document 227 Filed 09/30/20 Page 5 of 6

9. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture, in addition to the Seized Property, shall be applied
towards the satisfaction of the Money Judgment.

11. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount
of the Money Judgment.

12. If otherwise authorized by law, the Government may seek forfeiture of the
defendant’s current assets, whether now known to the Government or later discovered, at any time.
The Government may not seck forfeiture of the defendant’s future income (or assets acquired
therewith) until the second month following his release. Thereafter, if otherwise authorized by
law, the Government may seek forfeiture of such assets not to exceed 15% of the defendant’s gross
monthly income.

13. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

14, The Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture as to Specific Property/Money Judgment, and toe amend it as necessary, pursuant to Rule

32.2 of the Federal Rules of Criminal Procedure.

 
Case 7:18-cr-00284-JSR Document 227 Filed 09/30/20 Page 6 of 6

15. The Clerk of the Court shall forward three certified copies of this
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational
Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.

SO ORDERED:

yA) 5[40 (aa
HONORABLE JED §. RAKOFF © DATE
UNITED STATES DISTRICT JUDGE

 
